THE COURT
held: 1. That the appraisement of the iron at its market value in the market of Liverpool at the time of its shipment and exportation from that port, was lawful and proper, under the provisions of section 16 of the tariff act of August 30, 1842 (5 Stat 563), and section 1 of the act of March 3, 1851 (9 Stat. 629), Liverpool being a principal market of the country of the production of the iron.
2. That the plaintiff was not authorized, by his protest, to except to the competency of the reappraisers, either for the reason that the general appraiser was one of them, or that the merchant appraiser was sworn by a custom-house appraiser, because, by his protest, he did not conform to the requirements of the act of February 26, 1845 (5 Stat 727), by setting forth distinctly and specifically the particulars constituting their disqualification, and wherein the provisions of sections 16 and 17 of the act of August 30, 1842 (5 Stat. 563, 564), were not complied with by them, or by the collector, and what evidence the collector or the appraisers did not receive, which was offered to be produced to them, and wherein any particular evidence was improperly considered by them, — so that no opportunity was given, within the intent of the act of February 26, 1845, to consider the objections, and correct any errors which might have been committed.
3. That the protest did not object to the allowance of a commission of two and a half per cent., and that it was not made to appear to the court that such commission constituted the ground for charging the penalty of twenty per cent, or that the addition of that commission by the collector was contrary to the reappraisal.
4. That under section 8 of the tariff ■ act of July 30, 1846 (9 Stat. 43), the additional duty or penalty of twenty per cent is chargeable alike whether the importer avails himself of the privilege given by the section, and adds to his invoice, or whether the appraisal is made upon the invoice as originally made up.
Judgment for defendant